                    Case 20-80007     Doc 45     Filed 11/16/20    Page 1 of 6



LMM Form 1b


                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                               )
Gary Ross Willmon                                    )             Case No: B-20-80007 C-13D
                                                     )
                                                     )
                        Debtor(s).                   )

                   MOTION FOR LOAN MODIFICATION MANAGEMENT
                    POST CONFIRMATION AND PLAN MODIFICATION

           NOW COMES Gary Ross Wilmon (“Debtor”) pursuant to the Loan Modification
Management Program of the United States Bankruptcy Court for the Middle District of North
Carolina and respectfully shows unto the Court as follows:

       1. The confirmed plan in this case provides for maintenance of payments and cure of
          default to U.S. Bank Trust, N.A. aka BSI Financial Services (“Creditor”) in Section
          4.1(b) for a first mortgage on Debtor’s residence at 14 Kandes Ct., Durham NC, 27713
          (“Property”).

       2. The eligibility requirements have been met with respect to the Property. Commencement
          of the Loan Modification Management Program (“LMM”) is requested.

       3. Prior to the filing of this Motion it was determined that Creditor is registered on the
          Portal.

       4. A completed and executed Certification of LMM Eligibility and Readiness (Exhibit 1)
          and Contract for LMM Representation (Exhibit 2) are attached to this Motion.

       5. Adequate Protection Payments during the LMM are proposed in the amount of
          $1,418.00.

       6. The commencement of the LMM will require the plan to be modified to pay Adequate
          Protection Payments to Creditor as defined in the LMM and for payments on any
          arrearage to be reserved.

       7. The substantial and unanticipated change in Debtor’s financial circumstances is as
          follows:

                 This case was originally confirmed on April 13, 2020, ordering Debtors Gary
              Wilmon and Connie Cummings to submit plan payments pursuant to 11 U.S.C. § 1325.

                 At the time of filing, Debtor, Connie Cummings was a retail associate working at
          Case 20-80007       Doc 45      Filed 11/16/20     Page 2 of 6




   Macy’s, while Debtor, Gary Wilmon, was unemployed on Social Security Disability
   Insurance. In February of 2017, Debtor, Gary Wilmon suffered from a 15-foot fall while
   working and sustained fractures to his pelvis, fracture to his right femur, fracture to his
   right should, total tear of his right rotator cuff, and serve nerve damage to his right
   extremities. Due to his fall, Debtor was placed on SSDI and does “odd jobs” as no one
   will employ him. Additionally, on June 15, 2020, Debtor Connie Cummings, wife to
   Debtor, Gary Wilmon, passed away due to natural causes. (Exhibit 3).

       Debtors filed bankruptcy due to a discrepancy of their mortgage payments after their
   mortgage had been sold to several different entities, while Debtors continued to make
   their loan payments. This issue resulted in alleged arrearage in an amount over
   $35,000.00 and is still in dispute to date.

8. It is requested that the plan be modified pursuant to 11 U.S.C. §1329(a) as follows:

   a. Adequate Protection Payments be disbursed to Creditor as provided in Paragraph 5
      above and payments on any arrearage be reserved.
   b. If the LMM is terminated, monthly payments to Creditor resume pursuant to
      Creditor’s filed claim and disbursements resume on Creditor’s arrearage.
   c. If a Loan Modification Order is entered, payments to Creditor be disbursed pursuant
      to the terms of the order.

    WHEREFORE, Debtor requests authorization to commence the LMM, the presumptive
attorney fee of $1,200.00 be awarded, and to modify the terms of the plan as to Creditor.

This the 16th day of November, 2020.

                                              THE LEMONS LAW FIRM, PLLC



                                              /s/ Carena Brantley Lemons
                                              Carena Brantley Lemons
                                              1921 North Pointe Drive, Suite 201
                                              Durham, North Carolina 27705
                                              carena@thelemonslawfirm.com
                                              (919) 688-7799 Fax (919) 688-7789
                                              State Bar No. 28249
                    Case 20-80007        Doc 45     Filed 11/16/20     Page 3 of 6




   LMM Form 1b



                           UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA


   In Re:                                               )
   Gary Ross Willmon                                    )               Case No: B-20-80007 C-13D
                                                        )
                                                        )
                         Debtor(s).                     )


                                       AFFIDAVIT OF SERVICE

         On the 16th day of November, 2020, a copy of the Motion for Loan Modification
   Management Post Confirmation and Plan Modification was mailed to the following:

          Regular, first class United States mail, postage fully pre-paid, addressed to:

       Default Mitigation Management LLC                        Bill Miller
       Program Manager                                          Bankruptcy Administrator
       631 Washington Ave #1                                    101 South Edgeworth Street
       Newport, KY 41071                                        Greensboro, NC 27401

       Mark A. Baker
       McMichael Taylor Gray, LLC                               Richard M. Hutson, II
       22 Century Boulevard                                     Chapter 13 Trustee
       Suite 450                                                3518 Westgate Drive, Suite 400
       Nashville, TN 37214                                      Durham, NC 27707


This the 16th day of November, 2020.

                                                    THE LEMONS LAW FIRM, PLLC



                                                    /s/ Carena Brantley Lemons________
                                                    Carena Brantley Lemons
                                                    1921 North Pointe Drive, Suite 201
                                                    Durham, North Carolina 27705
                                                    carena@thelemonslawfirm.com
                                                    (919) 688-7799 Fax (919) 688-7789
                                                    State Bar No. 28249
Exhibit 1   Case 20-80007   Doc 45   Filed 11/16/20   Page 4 of 6
Case 20-80007   Doc 45   Filed 11/16/20   Page 5 of 6

                                                        Exhibit 2
Case 20-80007   Doc 45   Filed 11/16/20   Page 6 of 6
